DETAILED ACTION
This office action is in response to the communication received on 10/12/2021 concerning application no. 16/097,380 filed on 10/29/2018.
Claims 9, 11-12, 14-19, 21, 23, and 25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an imaging component for performing…” in claim 17: Paragraph 0025 of the published specification teaches that the imaging component is an ultrasound imaging component.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9, 11-12, 14-16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is indefinite for the following reasons:
Lines 5-6, recite “a patient’s skin”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “patient’s skin” is the same as the “patient’s skin” established in line 3 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the patient’s skin to be referring to the same patient skin.

Claim 25 is indefinite for the following reasons:
Lines 4, recite “a patient’s skin”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “patient’s skin” is the same as the “patient’s skin” established in line 2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the patient’s skin to be referring to the same patient skin.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. (US Patent No. 6,511,427) in view of Manion (PGPUB No. US 2013/0274832) further in view of Cox (PGPUB No. US 2018/0296185).

Regarding claim 9, Sliwa Jr. further teaches a non-invasive method for treatment of muscle tissues (Col. 10, lines 65-67, teaches that the electrodes affect the muscles), comprising: 
contacting a patient's skin with a head unit comprising a first face (Col. 9, lines 1-3, teaches that the probe can be applied on the skin); the first face comprising both an electrode and an ultrasound transducer (Fig. 9 shows the electrodes 902, 904, 906, and 904 on the same surface as the ultrasound transducer); the contacting step bringing both the ultrasound transducer and the electrode simultaneously into contact with a patient's skin in order to detect a region of interest in the patient (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Given that Fig. 9 shows the electrodes and the transducers are on the same surface, such an application would result in the both elements being in contact with the skin. Fig. 4 shows the application of the probe on the skin surface to observe the tumor 412).
Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Col. 10, lines 65-67, teaches that the muscles are induced into spasms by the electrodes’ electrical pulses).
However, Sliwa Jr. is silent regarding a non-invasive method, 
electrically actuating the ultrasound transducer to obtain a first set of structural and functional information for locating a region of interest in a patient via a non-invasive ultrasound visualization process; and, without moving the ultrasound transducer or repositioning the electrode, 
using a probe without repositioning the electrode or ultrasound transducer; 
obtaining a second set of structural and functional information for the region of interest in the patient via the non-invasive ultrasound visualization process; and 
evaluating an effect of the electrical stimulation treatment based on a comparison of the first set of structural and functional information and the second set of structural and functional information.
In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Manion teaches a non-invasive method (Paragraph 0020 teaches that external ultrasound devices can be used. Paragraph 0027 and 0029 teach that the ultrasound head and the electrical stimulator can be on the same probe and located next to each other),
electrically actuating the ultrasound transducer to obtain a first set of structural and functional information for locating a region of interest in a patient via a non-invasive ultrasound visualization process (Paragraph 0048 teaches that an ultrasound image is taken before stimulation. Paragraph 0020 teaches that the probe can be external.  Paragraph 0007 teaches that the ultrasound images are to image the regions of interest. See Fig. 5. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); 
obtaining a second set of structural and functional information for the region of interest in the patient via the non-invasive ultrasound visualization process (Paragraph 0048 teaches that the ultrasound image is also obtained after the stimulation of the target. Paragraph 0020 teaches that the external ultrasound devices can be used. See Fig. 5 which shows ultrasound imaging step 126. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and 
evaluating an effect of the electrical stimulation treatment based on a comparison of the first set of structural and functional information and the second set of structural and functional information (Paragraph 0048 teaches that the step 134 teaches that the changes between the ultrasound images before and after stimulation can be observed. See Fig. 5. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sliwa Jr. with Manion’s teaching of observing changes in the images before and after electrical treatment. This modified method would allow for screening cancers such as pancreatic cancer, esophageal cancer, and gastric cancer (Paragraph 0002 of Manion). Furthermore, the quality of the acquired data is improved (Paragraph 0054 of Manion).
However, Manion is silent regarding a method, 
	without moving the ultrasound transducer or repositioning the electrode, 
using a probe without repositioning the electrode or ultrasound transducer.
In an analogous imaging field of endeavor, regarding the use of ultrasound probes, Cox teaches a method,
without moving the ultrasound transducer or repositioning the electrode (Paragraph 0100 teaches that ultrasound probe is held in a fixed position over an area of interest. See Fig. 5A. Paragraph 0026 teaches that the two-dimensional probe is stationary. See Fig. 7A), 
using a probe without repositioning the electrode or ultrasound transducer (Paragraph 0100 teaches that ultrasound probe is held in a fixed position over an area of interest. See Fig. 5A. Paragraph 0026 teaches that the two-dimensional probe is stationary. See Fig. 7A).


Regarding claim 15, modified Sliwa Jr. teaches the non-invasive method in claim 9, as discussed above.
However, Sliwa Jr. is silent regarding a method, wherein the electrical stimulation treatment is automatically selected based on the first set of structural and functional information.
In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Manion teaches a method, wherein the electrical stimulation treatment is automatically selected based on the first set of structural and functional information (Paragraph 0020 teaches that external ultrasound devices can be used. Paragraph 0027 and 0029 teach that the ultrasound head and the electrical stimulator can be on the same probe and located next to each other. Fig. 4 shows that the electrical stimulation is done immediately after the ultrasound image is taken. Paragraph 0040 teaches that stimulation occurs after imaging and performed with a computer system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sliwa Jr. with Manion’s teaching of the selection of stimulation based on an image of structural and functional information. This modified method would allow for screening cancers such as pancreatic cancer, esophageal cancer, and gastric cancer (Paragraph 0002 of Manion). Furthermore, the quality of the acquired data is improved (Paragraph 0054 of Manion) 

Regarding claim 16, modified Sliwa Jr. teaches the non-invasive method in claim 9, as discussed above.
Sliwa Jr. further teaches a non-invasive method, further comprising:
transdermally applying another electrical stimulation treatment to the portion of the patient's skin associated with the region of interest (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Col. 10, lines 65-67, teaches that the muscles are induced into spasms by the electrodes’ electrical pulses. Col. 8, lines 61-63, teach that the electrical stimulation is pulse trains).
However, Sliwa Jr. is silent regarding a method, further comprising: 
determining that the effect of the electrical stimulation treatment fails to meet a predetermined criteria; and 
after determining that the effect of the electrical stimulation treatment fails to meet the predetermined criteria, automatically performing the steps of: 
setting the second set of structural and functional information as the first set of structural and functional information; 
obtaining a new second set of structural and functional information for the region of interest in a patient via the non-invasive ultrasound visualization process; and 
evaluating an effect of the another electrical stimulation treatment based on a comparison of the first set and the new second set of structural and functional information.
In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Manion teaches a method, further comprising: 
determining that the effect of the electrical stimulation treatment fails to meet a predetermined criteria (Paragraph 0048 teaches that the step 134 determines the change that has occurred before and stimulation. If no change has occurred, the electrical stimulation value is increased in process 128 by increasing one or more of frequency, amplitude, or duration); and 
Paragraph 0048 teaches that the step 134 determines the change that has occurred before and stimulation. If no change has occurred, the electrical stimulation value is increased in process 128 by increasing one or more of frequency, amplitude, or duration), automatically performing the steps of: 
setting the second set of structural and functional information as the first set of structural and functional information (Steps 124-134 are repeated as many times as necessary for the treatment and imaging. See Fig. 5. Paragraph 0020 teaches that the external ultrasound devices can be used. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); 
obtaining a new second set of structural and functional information for the region of interest in a patient via the non-invasive ultrasound visualization process (Steps 124-134 are repeated as many times as necessary for the treatment and imaging. See Fig. 5. Paragraph 0048 and step 126 teaches that the ultrasound image is done after the stimulation is done. Paragraph 0020 teaches that the external ultrasound devices can be used. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and 
evaluating an effect of the another electrical stimulation treatment based on a comparison of the first set and the new second set of structural and functional information (Steps 124-134 are repeated as many times as necessary for the treatment and imaging. See Fig. 5. Paragraph 0048 teaches that the changes between the pre-stimulation and post-stimulation images are observed.  Paragraph 0020 teaches that the external ultrasound devices can be used. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sliwa Jr. with Manion’s teaching of repeating treatment until the goal of treatment is complete by observing ultrasound images. This modified method would allow for 

Regarding claim 17, Sliwa Jr. teaches an apparatus for treating dysfunctional muscle tissues (Col. 10, lines 65-67, teaches that the electrodes are affect the muscles), comprising: 
a head unit (Housing 910); the head unit comprising: 
at least one electrode coupled to an electrical stimulation component (Fig. 9 shows the electrodes 902, 904, 906, and 904 on the same surface as the ultrasound transducer); 
a non-invasive imaging component for performing a non-invasive visualization process (Fig. 4 shows the imaging transduces aimed over the tumor 412 in a non-invasive manner); 
wherein the head unit comprises at least a first face, and the at least one electrode and the non-invasive imaging component share the same first face, such that the electrode and non-invasive imaging component can be simultaneously placed in contact with a patient's skin (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Given that Fig. 9 shows the electrodes and the transducers are on the same surface, such an application would result in the both elements being in contact with the skin. Fig. 4 shows the application of the probe on the skin surface to observe the tumor 412); and 
transdermally applying, via the electrode and electrical stimulation component, an electrical stimulation treatment to a portion of the patient's skin associated with a region of interest (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Col. 10, lines 65-67, teaches that the muscles are induced into spasms by the electrodes’ electrical pulses).
However, Sliwa Jr. is silent regarding a method, 
a controller coupled to the electrical stimulation component and the non-invasive imaging component, the controller comprising a processor configured for performing the following steps without repositioning the first face, or moving the non-invasive imaging component or the electrode, the steps comprising: 

without repositioning the first face, or moving the non-invasive imaging component or the electrode;
obtaining, via the non-invasive imaging component, without repositioning the first face, or moving the non-invasive imaging component or the electrode, a second set of structural and functional information for the region of interest in the patient; and 
evaluating an effect of the electrical stimulation treatment based on a comparison of the first set of structural and functional information and the second set of structural and functional information; and 
wherein the processor is further configured for automatically selecting the electrical stimulation treatment based on the first set of structural and functional information.
In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Manion teaches an apparatus, 
a controller coupled to the electrical stimulation component and the non-invasive imaging component (Controllers present in system 20 for electric stimulation enhanced ultrasound imaging. Paragraph 0020 teaches that the probe can be external.  ), the controller comprising a processor configured for performing the following steps, the steps comprising: 
obtaining, via the non-invasive imaging component, a first set of structural and functional information for a region of interest in a patient (Paragraph 0048 teaches that an ultrasound image is taken before stimulation. Paragraph 0020 teaches that the probe can be external.  Paragraph 0007 teaches that the ultrasound images are to image the regions of interest. See Fig. 5. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and, 
obtaining, via the non-invasive imaging component, a second set of structural and functional information for the region of interest in the patient (Paragraph 0048 teaches that the ultrasound image is also obtained after the stimulation of the target. Paragraph 0020 teaches that the external ultrasound devices can be used. See Fig. 5 which shows ultrasound imaging step 126. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and 
evaluating an effect of the electrical stimulation treatment based on a comparison of the first set of structural and functional information and the second set of structural and functional information (Paragraph 0048 teaches that the step 134 teaches that the changes between the ultrasound images before and after stimulation can be observed. See Fig. 5. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and 
wherein the processor is further configured for automatically selecting the electrical stimulation treatment based on the first set of structural and functional information (Paragraph 0020 teaches that external ultrasound devices can be used. Paragraph 0027 and 0029 teach that the ultrasound head and the electrical stimulator can be on the same probe and located next to each other. Fig. 4 shows that the electrical stimulation is done immediately after the ultrasound image is taken. Paragraph 0040 teaches that stimulation occurs after imaging and performed with a computer system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sliwa Jr. with Manion’s teaching of observing changes in the images before and after electrical treatment. This modified apparatus would allow for screening cancers such as pancreatic cancer, esophageal cancer, and gastric cancer (Paragraph 0002 of Manion). Furthermore, the quality of the acquired data is improved (Paragraph 0054 of Manion).
However, Manion is silent regarding an apparatus, 
	without moving the ultrasound transducer or repositioning the electrode, 
using a probe without repositioning the electrode or ultrasound transducer.

without moving the ultrasound transducer or repositioning the electrode (Paragraph 0100 teaches that ultrasound probe is held in a fixed position over an area of interest. See Fig. 5A. Paragraph 0026 teaches that the two-dimensional probe is stationary. See Fig. 7A), 
using a probe without repositioning the electrode or ultrasound transducer (Paragraph 0100 teaches that ultrasound probe is held in a fixed position over an area of interest. See Fig. 5A. Paragraph 0026 teaches that the two-dimensional probe is stationary. See Fig. 7A).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sliwa Jr. and Manion with Cox’s teaching of keeping a probe stationary. This modified method would allow for a user to treat and image a target without losing sight of it. That is, if the probe is not stationary, the probe would be unable to treat the target/image it as it would be at another location. It is well known in the medical community that in order to treat or image a target, the probe must remain stationary. This modified apparatus would allow for positioning of an ultrasound probe, such that an image of a location of interest under the imaging view (Paragraph 0004 of Cox). Furthermore, the modified apparatus is able to obtain desired image planes (Paragraph 0013 of Cox).

	Regarding claim 18, modified Sliwa Jr. teaches the apparatus in claim 17, as discussed above.
Sliwa Jr. further teaches an apparatus, wherein the non-invasive visualization process comprises grayscale ultrasound imaging of the region of interest and at least one of Doppler imaging of the region of interest or sonoelastography of the region of interest (Col. 12, lines 11-20, teaches any type of ultrasound data can be used, alone or in combination. Either fundamental or harmonic imaging or a combination thereof, either in the presence or in the absence of contrast agent: B-mode, Color Doppler Velocity, Color Doppler Energy, Color Doppler Variance, Doppler Tissue Velocity, Doppler Tissue Energy, Doppler Tissue Acceleration or any combination thereof. Fig. 4 and 5 show the targeting of a tumor).

	Regarding claim 19, modified Sliwa Jr. teaches the apparatus in claim 17, as discussed above.
Sliwa Jr. further teaches an apparatus, wherein the functional information comprises at least one of stiffness information for the region of interest or blood flow information for the region of interest (Col. 5, lines 27-32 teaches the system is able to compute and observe stiffness and deformability of body tissue. Col. 12, lines 11-20, teaches that Doppler can be used as well).

Regarding claim 21, modified Sliwa Jr. teaches the apparatus in claim 17, as discussed above.
Sliwa Jr. further teaches an apparatus, wherein structural information comprises at least one of size, depth, location, and echogenicity of the region of interest, and location of anatomy adjacent to the region of interest (Col. 5, lines 3-30, teach that the depth and position of the body tissue is observed and mapped. Furthermore, the stiffness and deformability is observed. See Fig. 5 which shows a tumor and surrounding tissue being imaged).

Regarding claim 23, modified Sliwa Jr. teaches the apparatus in claim 17, as discussed above.
Sliwa Jr. further teaches an apparatus, wherein the processor is further configured for: 
transdermally applying another electrical stimulation treatment to the portion of the patient's skin associated with the region of interest (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Col. 10, lines 65-67, teaches that the muscles are induced into spasms by the electrodes’ electrical pulses. Col. 8, lines 61-63, teach that the electrical stimulation is pulse trains).
However, Sliwa Jr. is silent regarding a apparatus, further comprising: 
determining that the effect of the electrical stimulation treatment fails to meet a predetermined criteria; and 

setting the second set of structural and functional information as the first set of structural and functional information; 
obtaining a new second set of structural and functional information for the region of interest in a patient via the non-invasive visualization process; and 
evaluating an effect of the other electrical stimulation treatment based on a comparison of the first set of structural and functional information and the new second set of structural and functional information.
In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Manion teaches an apparatus, further comprising: 
determining that the effect of the electrical stimulation treatment fails to meet a predetermined criteria (Paragraph 0048 teaches that the step 134 determines the change that has occurred before and stimulation. If no change has occurred, the electrical stimulation value is increased in process 128 by increasing one or more of frequency, amplitude, or duration); and 
after determining that the effect of the electrical stimulation treatment fails to meet the predetermined criteria (Paragraph 0048 teaches that the step 134 determines the change that has occurred before and stimulation. If no change has occurred, the electrical stimulation value is increased in process 128 by increasing one or more of frequency, amplitude, or duration), automatically performing the steps of: 
setting the second set of structural and functional information as the first set of structural and functional information (Steps 124-134 are repeated as many times as necessary for the treatment and imaging. See Fig. 5. Paragraph 0020 teaches that the external ultrasound devices can be used. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues);
Steps 124-134 are repeated as many times as necessary for the treatment and imaging. See Fig. 5. Paragraph 0048 and step 126 teaches that the ultrasound image is done after the stimulation is done. Paragraph 0020 teaches that the external ultrasound devices can be used. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and
evaluating an effect of the other electrical stimulation treatment based on a comparison of the first set of structural and functional information and the new second set of structural and functional information (Steps 124-134 are repeated as many times as necessary for the treatment and imaging. See Fig. 5. Paragraph 0048 teaches that the changes between the pre-stimulation and post-stimulation images are observed.  Paragraph 0020 teaches that the external ultrasound devices can be used. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sliwa Jr. with Manion’s teaching of repeating treatment until the goal of treatment is complete by observing ultrasound images. This modified apparatus would allow for screening cancers such as pancreatic cancer, esophageal cancer, and gastric cancer (Paragraph 0002 of Manion). Furthermore, the quality of the acquired data is improved (Paragraph 0054 of Manion).

Claims 11-12, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa Jr. (US Patent No. 6,511,427) in view of Manion (PGPUB No. US 2013/0274832) further in view of Cox (PGPUB No. US 2018/0296185) further in view of Simon et al. (PGPUB No. US 2014/0336730).

Regarding claim 25, Sliwa Jr. teaches a non-invasive method for treatment of dysfunctional tissues (Col. 10, lines 65-67, teaches that the electrodes are affect the muscles), comprising: 
Col. 9, lines 1-3, teaches that the probe can be applied on the skin); the first face comprising both an electrode and an ultrasound transducer (Fig. 9 shows the electrodes 902, 904, 906, and 904 on the same surface as the ultrasound transducer); the contacting step bringing both the ultrasound transducer and the electrode simultaneously into contact with a patient's skin to locate a region of interest in the patient (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Given that Fig. 9 shows the electrodes and the transducers are on the same surface, such an application would result in the both elements being in contact with the skin. Fig. 4 shows the application of the probe on the skin surface to observe the tumor 412);
thereafter, transdermally applying an electrical stimulation treatment from the electrode to a portion of the patient's skin associated with the region of interest (Col. 9, lines 1-3, teaches that the probe can be applied on the skin. Col. 10, lines 65-67, teaches that the muscles are induced into spasms by the electrodes’ electrical pulses).
However, Sliwa Jr. is silent regarding a non-invasive method, 
locating the region of interest in a patient by neuromuscular interactive stimulation by moving the first face comprising the electrode over a portion of the patient's skin while applying an electrical stimulus thereto; 
upon locating the region of interest; discontinuing movement of the first face comprising the electrode and discontinue applying an electrical stimulus to the patient; 
thereafter, without moving the first face comprising the ultrasound transducer or electrode from the region of interest, electrically actuating the ultrasound transducer to obtain a first set of structural and functional information for the region of interest in the patient via a non- invasive ultrasound visualization process;
without repositioning the first face; 
obtaining a second set of structural and functional information for the region of interest in the patient via the non-invasive ultrasound visualization process; and 

In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Manion teaches a non-invasive method (Paragraph 0020 teaches that external ultrasound devices can be used. Paragraph 0027 and 0029 teach that the ultrasound head and the electrical stimulator can be on the same probe and located next to each other),
electrically actuating the ultrasound transducer to obtain a first set of structural and functional information for the region of interest in the patient via a non- invasive ultrasound visualization process (Paragraph 0048 teaches that an ultrasound image is taken before stimulation. Paragraph 0020 teaches that the probe can be external.  Paragraph 0007 teaches that the ultrasound images are to image the regions of interest. See Fig. 5. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues);
obtaining a second set of structural and functional information for the region of interest in the patient via the non-invasive ultrasound visualization process (Paragraph 0048 teaches that the ultrasound image is also obtained after the stimulation of the target. Paragraph 0020 teaches that the external ultrasound devices can be used. See Fig. 5 which shows ultrasound imaging step 126. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues); and
evaluating an effect of the electrical stimulation treatment based on a comparison of the first set of structural and functional information and the second set of structural and functional information (Paragraph 0048 teaches that the step 134 teaches that the changes between the ultrasound images before and after stimulation can be observed. See Fig. 5. Paragraph 0056 teaches that the ultrasound is able to observe the functional and structural differences of the tumors with the other tissues).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sliwa Jr. with Manion’s teaching of observing changes in the images 
However, Manion is silent regarding a method, 
locating the region of interest in a patient by neuromuscular interactive stimulation by moving the first face comprising the electrode over a portion of the patient's skin while applying an electrical stimulus thereto; 
upon locating the region of interest; discontinuing movement of the first face comprising the electrode and discontinue applying an electrical stimulus to the patient; 
thereafter, without moving the first face comprising the ultrasound transducer or electrode from the region of interest;
without repositioning the first face.
In an analogous imaging field of endeavor, regarding the use of ultrasound probes, Cox teaches a method,
thereafter, without moving the first face comprising the ultrasound transducer or electrode from the region of interest (Paragraph 0100 teaches that ultrasound probe is held in a fixed position over an area of interest. See Fig. 5A. Paragraph 0026 teaches that the two-dimensional probe is stationary. See Fig. 7A),
without repositioning the first face (Paragraph 0100 teaches that ultrasound probe is held in a fixed position over an area of interest. See Fig. 5A. Paragraph 0026 teaches that the two-dimensional probe is stationary. See Fig. 7A).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sliwa Jr. and Manion with Cox’s teaching of keeping a probe stationary. This modified method would allow for a user to treat and image a target without losing sight of it. That is, if the probe is not stationary, the probe would be unable to treat the target/image it as it would be at another location. It is well known in the medical community that in order 
However, Cox is silent regarding a method, 
locating the region of interest in a patient by neuromuscular interactive stimulation by moving the first face comprising the electrode over a portion of the patient's skin while applying an electrical stimulus thereto; 
upon locating the region of interest; discontinuing movement of the first face comprising the electrode and discontinue applying an electrical stimulus to the patient.
In an analogous imaging field of endeavor, regarding ultrasound imaging and electrical stimulation, Simon teaches a non-invasive method (Title teaches it is non-invasive), 
locating the region of interest in a patient by neuromuscular interactive stimulation by moving the first face comprising the electrode over a portion of the patient's skin while applying an electrical stimulus thereto (Paragraph 0045 teaches that the goal is to stimulate the vagus nerve non-invasively. Paragraph 0110 teaches that the position and orientation of the device is adjusted until the patient perceives stimulation when current is passed through the stimulator electrodes. See Fig. 6 and 7); 
upon locating the region of interest; discontinuing movement of the first face comprising the electrode and discontinue applying an electrical stimulus to the patient (Paragraph 0045 teaches that the goal is to stimulate the vagus nerve non-invasively and paragraph 0110 teaches that the patient indicates when stimulation is detected and the adjustment is stopped. The parameters are adjusted based on patient preference. Fig. 2C shows a period when the electrical output is stopped).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Sliwa Jr., Manion, and Cox with Simon’s teaching of locating a target with electrical stimulation. This modified method would allow for the treatment of vagus nerves in a non-invasive manner (Title of Simon). Furthermore, the method would allow for the 

Regarding claim 11, modified Sliwa Jr. teaches the method in claim 25, as discussed above.
Sliwa Jr. further teaches an method, wherein the non- invasive visualization process comprises grayscale ultrasound imaging of the region of interest and at least one of Doppler imaging of the region of interest or sonoelastography of the region of interest (Col. 12, lines 11-20, teaches any type of ultrasound data can be used, alone or in combination. Either fundamental or harmonic imaging or a combination thereof, either in the presence or in the absence of contrast agent: B-mode, Color Doppler Velocity, Color Doppler Energy, Color Doppler Variance, Doppler Tissue Velocity, Doppler Tissue Energy, Doppler Tissue Acceleration or any combination thereof. Fig. 4 and 5 show the targeting of a tumor).

Regarding claim 12, modified Sliwa Jr. teaches the method in claim 25, as discussed above.
Sliwa Jr. further teaches an method, wherein the functional information comprises at least one of stiffness information for the region of interest or blood flow information for the region of interest (Col. 5, lines 27-32 teaches the system is able to compute and observe stiffness and deformability of body tissue. Col. 12, lines 11-20, teaches that Doppler can be used as well).

Regarding claim 14, modified Sliwa Jr. teaches the method in claim 25, as discussed above.
Sliwa Jr. further teaches an method, wherein the structural information comprises at least one of size, depth, location, and echogenicity of the region of interest, and location of anatomy adjacent to the region of interest (Col. 5, lines 3-30, teach that the depth and position of the body tissue is observed and mapped. Furthermore, the stiffness and deformability is observed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lempka et al. (PGPUB No. US 2015/0360039): Teaches the observation of change in a treatment of tissue with stimulation.
Murai et al. (PGPUB No. US 2015/0126865): Teaches the identification of locations of interest and moving a probe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793